UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JUAN SYLVESTER BARNES,

               Plaintiff,

       v.                                            Civil Action No. 19-2190 (TJK)

ROBERT J. CONTEE III et al.,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       In 2011, Metropolitan Police Department officers in the District of Columbia arrested Juan

Sylvester Barnes on drug-related charges and seized about $5,000 in his possession. A few months

later, the Drug Enforcement Administration adopted that seizure and began administrative pro-

ceedings to forfeit those funds to the United States. In April 2012, the funds were formally for-

feited. In July 2019, Barnes sued to challenge that forfeiture. In his operative complaint, he sued

in their official capacities the “ADA for D.C.”—the U.S. Attorney for the District of Columbia—

and the DEA, among others. The U.S. Attorney and the DEA move to dismiss and for summary

judgment. Because the undisputed facts show that Barnes’s lawsuit is untimely, the Court will

grant the motion.

I.     Background

       In October 2011, Metropolitan Police Department officers arrested Barnes on drug-related

charges and seized about $5,000 from him. ECF No. 19-1 ¶¶ 1–4; ECF No. 19-3 at 2–3. That

same day, the U.S. Attorney for the District of Columbia filed charges against Barnes in the Supe-

rior Court of the District of Columbia. ECF No. 19-1 ¶ 4; United States v. Barnes, No. 2011 CMD

020047 (D.C. Super. Ct. Oct. 15, 2011); see also D.C. Code § 23-101(c).
       In December 2011, the DEA adopted the seizure of funds and commenced administrative

proceedings to forfeit them. ECF No. 19-1 ¶ 6; see also 18 U.S.C. § 981 et seq. In early January

2012, the DEA sent Barnes written notice of the seizure with instructions on how to contest the

forfeiture by certified mail to the address of record it had for him, and the letter was signed for and

accepted by Barnes’s mother. ECF No. 19-1 ¶ 7; ECF No. 19-2 at 10–11; ECF No. 21 at 6; ECF

No. 24 at 3–4; see also Barnes v. Med. Dep’t Wash. Cnty. Jail, No. DKC-12-1994, 2013 WL

4176961, at *2 (D. Md. Aug. 14, 2013). Soon after that, realizing that it had misstated the amount

of money at issue, the DEA resent written notice of the seizure with instructions on how to contest

the forfeiture by certified mail to the same address that it had previously sent notice. ECF No. 19-

1 ¶¶ 10–11; ECF No. 19-2 at 13. This time, the letter was returned as undeliverable. ECF No. 19-

1 ¶ 12; ECF No. 19-2 at 14. The DEA also published a revised notice of the seizure in the Wall

Street Journal for three successive weeks in February 2012, with the last such notice being pub-

lished on February 21, 2012. ECF No. 19-1 ¶ 13; ECF No. 19-2 at 15–17. On April 9, 2012,

having not received a properly executed claim, the DEA administratively forfeited the funds to the

United States. ECF No. 19-1 ¶ 17; ECF No. 19-2 at 18; see also 19 U.S.C. § 1609(b).

       In March 2015, Barnes sued the DEA in the U.S. Court of Federal Claims, seeking to re-

cover the forfeited funds. ECF No. 19-1 ¶ 20; ECF No. 19-6 at 2; Barnes v. United States, 122

Fed. Cl. 581, 582 (Fed. Cl. 2015). In July 2015, that court dismissed the case for lack of subject

matter jurisdiction, among other reasons. ECF No. 19-6 at 6; Barnes, 122 Fed. Cl. at 584.

       In July 2019, proceeding pro se and in forma pauperis, Barnes filed this suit. ECF No. 1.

Because of several deficiencies with his original filing, Barnes was ordered to file an amended

complaint by February 2021. ECF No. 6 at 3. In June 2021, Barnes filed an amended complaint.

ECF No. 7. In it, he sued the “ADA for D.C.”—the U.S. Attorney for the District of Columbia—




                                                  2
and the DEA in their “official capacity,” along with the Chief of the Metropolitan Police Depart-

ment and “Officer John Doe.” Id. at 1, 8; see also D.C. Code § 23-101(c). As relevant here, in

that complaint he alleged that he “did not get due process”—that is, adequate notice—about the

forfeiture of his funds and explained that he sought their return. ECF No. 7 at 5–7. Then the John

Doe defendant was dismissed, and the case was assigned to the undersigned for further proceed-

ings. ECF No. 8; Docket Entry of June 29, 2021.

       After suing, Barnes wrote the DEA twice. See ECF No. 19-1 ¶¶ 17–19; ECF No. 19-4 at

4–13; ECF No. 19-5 at 2–5. In one of those letters, he said that he had “been writing [to the DEA]

since 2012” to try to get his funds returned. ECF No. 19-1 ¶ 19; ECF No. 19-5 at 5.

       Now, the U.S. Attorney for the District of Columbia and the DEA (“Federal Defendants”)

jointly move to dismiss or in the alternative for summary judgment, asserting several independent

grounds on which they argue that Barnes’s claim against them fails. See ECF No. 19 at 11–22. 1

The Court advised Barnes of the consequences of failing to respond to their motion, and Barnes

later filed two responses. ECF No. 20; ECF No. 21; ECF No. 24. 2



1
 Their deadline to respond to the operative complaint was originally January 7, 2022. See ECF
No. 13; ECF No. 16 at 1. In December 2021, an Assistant United States Attorney (“AUSA”)
entered an appearance for the DEA and moved for an extension of time, which the Court granted.
See ECF No. 15; ECF No. 16 at 1; Minute Order of December 30, 2021. On the day of the extended
deadline, that same AUSA entered an appearance for the U.S. Attorney for the District of Colum-
bia and then filed Federal Defendants’ motion. See ECF No. 18; ECF No. 19 at 6 n.1, 23. In the
motion, the AUSA explains that she had overlooked entering an appearance for the “ADA for
D.C.,” had thus failed to include the U.S. Attorney for the District of Columbia as a party seeking
an extension of time in her prior motion, and moves nunc pro tunc for the same extension of time
on behalf of the U.S. Attorney. ECF No. 19 at 6 n.1. Barnes does not oppose the requested
extension. See ECF No. 21; ECF No. 24. The Court will grant it. See Fed. R. Civ. P. 6(b)(1)(B).
2
 After submitting these responses, Barnes also submitted an unsworn filing in which he requested
a court order for certain “discovery” about his arrest—specifically, “police reports” and infor-
mation about his arresting officers—that he suggested was needed to “provid[e]” a “genuine dis-
pute” of “material fact.” See ECF No. 35 at 1, 3. The Court rejected this request for several



                                                3
II.    Legal Standard

       Under Federal Rule of Civil Procedure 56(a), a court must grant summary judgment if the

movants show that there is no genuine dispute as to any material fact and the movants are entitled

to judgment as a matter of law. Summary judgment is appropriately granted when, viewing the

evidence in the light most favorable to the non-movant and drawing all reasonable inferences ac-

cordingly, no reasonable jury could reach a verdict in his favor. See Lopez v. Council on Am.-

Islamic Rels. Action Network, Inc., 826 F.3d 492, 496 (D.C. Cir. 2016).

III.   Analysis

       Federal Defendants argue that Barnes’s claim against them fails for several reasons. See

ECF No. 19. 3 Among them, they argue that Barnes’s claim is untimely. The Court agrees.

       In his operative complaint, Barnes seeks the post-forfeiture return of funds that the Metro-

politan Police Department seized in relation to Barnes’s Superior Court case and that the DEA

later administratively forfeited to the United States. See, e.g., ECF No. 7 at 5; see also ECF No.

21 at 1. Thus, the Court construes his claim against Federal Defendants as a claim to set aside the

forfeiture under 18 U.S.C. § 983(e), which is the “exclusive remedy” for a party “seeking to set




reasons. See Minute Order of August 25, 2022. The Court also notes that none of this requested
“discovery” would have any relevance to the Court’s resolution of Federal Defendants’ motion,
which turns on facts that Barnes has not attempted to dispute or even suggested that he could
dispute. In any event, Barnes’s request does not “show[] . . . that, for specified reasons, [he] cannot
present facts essential to justify [his] opposition” to that motion. See Fed. R. Civ. P. 56(d). Thus,
the Court will not “defer considering” it or otherwise delay its resolution. See id.
3
  The Chief of the Metropolitan Police Department was not served until briefing on this motion
was ripe. See ECF No. 28 at 3. He has since moved to dismiss. See ECF No. 31. The Court will
separately address that motion.



                                                  4
aside a declaration of forfeiture” like the DEA’s here. 18 U.S.C. § 983(e)(5); United States v.

Brown, 185 F. Supp. 3d 79, 84 (D.D.C. 2016). 4

       Under § 983(e)(1), any “person entitled to written notice in any nonjudicial civil forfeiture

proceeding who does not receive such notice” may move to “set aside a declaration of forfeiture

with respect to that person’s interest in the property.” The Court must grant such motion if “(A) the

Government knew, or reasonably should have known, of the moving party’s interest and failed to

take reasonable steps to provide such party with notice; and (B) the moving party did not know or

have reason to know of the seizure within sufficient time to file a timely claim.” 18 U.S.C.

§ 983(e)(1). That said, such a claim “may be filed not later than 5 years after the date of final

publication of notice of seizure of the property.” Id. § 983(e)(3).

       The parties do not dispute that final publication of notice of the seizure was February 21,

2012. ECF No. 19-1 ¶ 13. Thus, the five-year statute of limitations began to run at that time and

expired in February 2017. Barnes did not sue until July 2019. See ECF No. 1. Thus, his lawsuit

was more than two years late, and his claim under § 983(e) is untimely. See, e.g., Ford-Bey v.

United States, No. 19-cv-2039 (BAH), 2020 WL 32991, at *9 (D.D.C. Jan. 2, 2020).

       Barnes does not explicitly argue for equitable tolling, and it is not clear that the February

2017 deadline under § 983(e)(3) is subject to equitable tolling. See Ford-Bey, 2020 WL 32991, at

*9. After all, § 983(e)(3) “seems designed to cut off rights in full after a lengthy period of time



4
  Barnes’s complaint could also be construed as seeking damages from Federal Defendants based
on a procedural due process claim under the Fifth Amendment or an excessive-fines claim under
the Eighth Amendment. See ECF No. 7 at 7. To the extent he raises such claims, the Court lacks
subject matter jurisdiction over them because Federal Defendants, as agencies of the United States,
are shielded from suit by the United States’ sovereign immunity absent an applicable waiver and
§ 983(e)(1) is the only applicable waiver. See, e.g., McKinney v. U.S. DOJ DEA, 580 F. Supp. 2d
1, 2–4 (D.D.C. 2008); Rangolan v. Dep’t of Homeland Sec., No. 10-cv-391 (HHK), 2010 WL
908754, at *1 (D.D.C. Mar. 9, 2010); see also FDIC v. Meyer, 510 U.S. 471, 483–86 (1994).



                                                 5
for a person who failed to receive the requisite statutory notice.” Vazquez v. U.S. DEA, 823 F.3d

280, 282 (5th Cir. 2016) (per curiam). But even assuming equitable tolling could apply here,

Barnes has not shown that it should, and the undisputed facts show that it does not.

       Equitable tolling is “appropriate only in rare instances where—due to circumstances exter-

nal to the party’s own conduct—it would be unconscionable to enforce the limitation period

against the party and gross injustice would result.” Jackson v. Modly, 949 F.3d 763, 778 (D.C.

Cir. 2020) (internal quotation marks omitted). The party seeking equitable tolling “must show

(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way.” Id. (internal quotation marks omitted). This is a “high threshold.” Id.

       Here, the second element is undisputedly absent. “An extraordinary circumstance must be

an ‘external obstacle to timely filing,’ meaning beyond a litigant’s control.” Williams v. United

States, No. 17-cv-783 (JEB), 2017 WL 11493266, at *6 (D.D.C. Nov. 1, 2017) (quoting Menomi-

nee Indian Tribe of Wisc. v. United States, 577 U.S. 250, 256 (2016)). Barnes himself told the

DEA that he had been writing to it “since 2012” to get his funds back, showing that he was aware

of the DEA’s forfeiture basically since it occurred. See ECF No. 19-5 at 5. And any doubt that

Barnes knew that he had a potentially actionable claim and had the ability to pursue it before the

statute of limitations ran is dispelled by his 2015 lawsuit in the Court of Federal Claims, in which

he sought to recover the funds in question here. See ECF No. 19-1 ¶ 20; Barnes, 122 Fed. Cl. at

582. Further, even if the pendency of the Court of Federal Claims action supported equitable

tolling—though it does not, see Young v. SEC, 956 F.3d 650, 655–57 (D.C. Cir. 2020); Williams

v. Perdue. --- F. Supp. 3d ----, 2020 WL 1892045, at *9–10 (D.D.C. Apr. 16, 2020)—that case




                                                 6
was dismissed in July 2015, giving Barnes more than a year to sue before the statute of limitations

expired. See Barnes, 122 Fed. Cl. 581. Thus, equitable tolling is unavailable here. 5

IV.    Conclusion and Order

       For all these reasons, it is hereby ORDERED, nunc pro tunc and for excusable neglect

shown, that the U.S. Attorney for the District of Columbia’s motion for an extension of time to

answer or otherwise respond to Barnes’s complaint is GRANTED. It is further ORDERED that

the U.S. Attorney and the DEA’s Motion to Dismiss and for Summary Judgment, ECF No. 19, is

GRANTED; the undisputed facts entitle them to summary judgment because Barnes’s claim

against them is time barred.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge
Date: September 20, 2022




5
  Even if Barnes’s claim were not timed-barred, his claim against the U.S. Attorney would likely
be subject to dismissal for failure to state a claim because his operative complaint—and all his
other filings, for that matter—lacks factual allegations that would permit “the court to draw the
reasonable inference that the [U.S. Attorney] is liable for,” or even has any meaningful connection
to, the allegedly wrongful forfeiture. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And his
claim against the DEA likely would fail on the merits for the reasons argued in Federal Defendants’
motion. See ECF No. 19 at 17–22.



                                                7